Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-4 and 6-15 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device, comprising: 
a display panel; and 
a control circuit that processes a signal for the display panel, 
wherein the control circuit is configured to: 
acquire respective gray levels specifying brightness for a plurality of subpixels in three or fewer subpixel rows including one subpixel row, and store the gray levels in a memory; 
determine correction amounts to the gray levels for subpixels of the one subpixel row based on a distribution of the gray levels for the plurality of subpixels and the gray levels for the subpixels of the one subpixel row without referring to gray levels for any subpixel row other than the three or fewer subpixel rows; and 
correct the gray levels for the subpixels of the one subpixel row by the correction amounts, 
wherein a plurality of class sets each including a different number of classes of gray levels are defined, 
wherein each class in each of the plurality of class sets is assigned a correction amount, and 
wherein the control circuit is further configured to: 
calculate a predetermined indicator from gray levels for the subpixels of the one subpixel row; 
select one class set from the plurality of class sets based on the indicator; and
determine correction amounts to the gray levels for the subpixels of the one subpixel row based on the selected one class set.”.
Referring to claims 2-4 and 6-13 are allowable based upon dependent on independent claim 1.
Referring to independent claim 14, the claim is allowed for same reason as set forth in independent claim 1.
Referring to claim 15, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device, comprising: 
a display panel; and 
a control circuit that processes a signal for the display panel, 
wherein the control circuit is configured to: 
acquire respective gray levels specifying brightness for a plurality of subpixels in one subpixel row, and store the gray levels in a memory;
determine correction amounts to the gray levels for the plurality of subpixels based on a distribution of the gray levels and the gray levels for the plurality of subpixels; and 
correct the gray levels for the plurality of subpixels by the correction amounts, wherein the control circuit is further configured to acquire gray levels for subpixels in a first subpixel row, a second subpixel row next to the first subpixel row, and a third subpixel row next to the second subpixel row, 
wherein the first subpixel row is composed of subpixels at the highest gray level, 
wherein the second subpixel row includes one or two first subpixel groups each composed of consecutive subpixels at the highest gray level and a second subpixel group composed of consecutive subpixels at the lowest gray level, 
wherein the third subpixel row includes one or two third subpixel groups each composed of consecutive subpixels at the highest gray level and a fourth subpixel group composed of consecutive subpixels at the lowest gray level, 
wherein a distribution of gray levels for the subpixels in the second subpixel row is identical to a distribution of gray levels for the subpixels in the third subpixel row, 
wherein the control circuit is yet further configured to: 
lower the gray levels for the subpixels in the first subpixel row by a first decrement; 
lower the gray levels for the subpixels in the first subpixel groups in the second subpixel row by a second decrement; and 
lower the gray levels for the subpixels in the third subpixel groups in the third subpixel row by a third decrement, 
wherein the second decrement is larger than both of the first decrement and the third decrement, and
wherein the first decrement is smaller than both of the second decrement and the third decrement.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                           Primary Examiner, Art Unit 2624